Citation Nr: 0901272	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-09 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.A.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1952 to February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2004 and in April 2005 
of a Department of Veterans Affairs (VA) Regional Office.

In January 2007, the veteran testified at a hearing before a 
Decision Review Officer.  The transcript of the hearing is in 
the record.  In April 2008, the veteran withdrew his request 
for a hearing before the Board.


FINDINGS OF FACT

1. Post-traumatic stress disorder is not currently diagnosed.

2.  Before March 2007, bilateral hearing loss was manifested 
by auditory acuity level I in the right ear and auditory 
acuity level XI in the left ear; from March 2007, bilateral 
hearing loss is manifested by auditory acuity level II in the 
right ear and auditory acuity level XI in the left ear.


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder is not due to a disease or 
an injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2. The criteria for an initial rating higher than 10 percent 
for bilateral hearing loss have not been met.  §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 



Service Connection Claim

On the claim of service connection for post-traumatic stress 
disorder, the RO provided pre- and post- adjudication VCAA 
notice by letters, dated in December 2004 and in March 2006.  
The veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of a current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service; and 
evidence that the disability was caused or aggravated by a 
service-connected disability.  The veteran was notified that 
he should provide a complete detailed description of any in-
service traumatic event to include the names of those 
involved, dates, and places during which the incidents 
occurred.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in May 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  


Claim for Increase 

On the claim for increase rating, the RO provided pre-
adjudication VCAA notice on the underlying claim of service 
connection for hearing loss by letter, dated in April 2002.  
Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial rating higher than 10 percent for bilateral hearing 
loss.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Attempts to obtain the complete 
service personnel and service treatment records were 
unsuccessful as the records were apparently destroyed in a 
fire in 1973, where the service records were kept by the 
federal custodian.  The RO advised the veteran to submit any 
relevant evidence in his possession.  

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on a claim.  

On the claim of service connection for post-traumatic stress 
disorder, in the absence of competent medical evidence of a 
current diagnosis of post-traumatic stress disorder, or 
evidence that the veteran engaged in combat or of credible 
supporting evidence of an in-service stressor, development 
for a VA medical examination and opinion is not warranted.  
Under these circumstances, a medical examination or medical 
opinion is not required for the claim under 38 C.F.R. § 
3.159(c)(4).

The veteran was afforded VA examinations to evaluate his 
claim for increase. 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim of Service Connection 

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).



In a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b). 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Factual Background

The veteran's DD-214 shows that he served in Battery A, 398th 
AAA AW Battalion.  His military occupational specialty was 
artillery.  The veteran was awarded the Korean Service Medal 
and the National Defense Service Medal.    

The veteran's complete service treatment records are 
unavailable.  

After service, in statements, starting in 2005, and in 
testimony in January 2007, the veteran stated that in service 
he witnessed a Korean woman having trouble delivering a baby, 
but he was not allowed to help and the medics did not assist 
her.  The veteran stated that lieutenant told him to shoot an 
unarmed boy who was stealing food from a trashcan at his 
compound, but he refused and did not shoot the boy.  He also 
reported that he almost shot a fellow GI who stole a truck 
from the motor pool and crashed it.  

On VA evaluation in December 2004, the health-care provider 
expressed the opinion that the veteran did not meet the 
criteria for post-traumatic stress disorder.  On psychiatric 
evaluations in October 2006 and in February 2007, there were 
no overt symptoms of post-traumatic stress disorder.  In May 
2007, the diagnosis was dementia  

Analysis

The veteran claims that he currently has post-traumatic 
stress disorder related to service. 



As noted previously, the complete service records are 
unavailable.  Although service treatment records are 
unavailable, the questions posed in this case are whether the 
veteran has a current diagnosis of post-traumatic stress 
disorder and whether there is credible evidence of an in-
service stressor to support the diagnosis of post-traumatic 
stress disorder.

The pertinent medical evidence consists of VA psychiatric 
evaluations over the period from December 2004 to May 2007.  
While the veteran described his experiences in Korea, the 
post-traumatic stress disorder was not diagnosed. 

In the absence of competent medical evidence of a current 
diagnosis of post-traumatic stress disorder in accordance 
with 38 C.F.R. § 4.125(a), there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no current diagnosis of post-traumatic stress 
disorder, the Board does not reach the question of whether 
there is credible evidence of an in-service stressor to 
support the claim.

To the extent that the veteran declares that he has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence shows that the veteran does not meet the diagnosis 
of post-traumatic stress disorder, which is uncontroverted, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Claim for Increase 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85. 

The "puretone threshold average" as used in Tables VI, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).



Analysis

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate the service-connected bilateral hearing loss 
based on the VA audiological evaluations, dated in December 
1999, in October 2002, in March 2005, and in March 2007.  

December 1999 VA Examination

At the December 1999 examination, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 15, 10, 30, and 35, 
respectively; and in the LEFT ear 105+ at all frequencies, 
respectively.  The puretone threshold average in the right 
ear was 23 and the average in the left ear was 105+.  Speech 
discrimination in the right ear was 92 percent and the left 
ear could not be evaluated due to the severity of the hearing 
loss in the left ear.   

Applying the results to TABLE VI, the findings of the VA 
examinations yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 23 is in the 
range of between 0 to 41 average pure tone decibel loss, and 
the speech discrimination score of 92 percent is in the range 
of between 92 and 100 percent speech discrimination.  For the 
left ear, the average puretone decibel loss of 105+ is in the 
range of 98+ average pure tone decibel loss, and the speech 
discrimination score of the left ear could not be evaluated 
due to the severity of the hearing loss discrimination, thus, 
a numerical designation of XI is assigned.  Applying the 
results to TABLE VI, entering the numeral designations of I 
for the right ear and XI for the left ear to TABLE VII yields 
a disability rating of 10 percent under Diagnostic Code 6100.

Although an exceptional pattern of hearing impairment for the 
left ear is shown, that is, puretone thresholds of 55 or 
greater in the tested frequencies, the numerical designation 
of XI is the maximum designation for hearing loss based on 
puretone thresholds and speech discrimination or solely on 
puretone thresholds under 38 C.F.R. § 4.86(a).

October 2002 VA Examination

At the October 2002 examination, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 15, 10, 35, and 35, 
respectively; and in the LEFT ear 105+ at all frequencies 
respectively.  The puretone threshold average in the right 
ear was 24 and the average in the left ear was 105+.  Speech 
discrimination in the right ear was 96 percent and could not 
be evaluated in the left ear due to the severity of the 
hearing loss in the left ear. 

Applying the results to TABLE VI, the findings of the VA 
examinations yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 24 is in the 
range of between 0 to 41 average pure tone decibel loss, and 
the speech discrimination score of 96 percent is in the range 
of between 92 and 100 percent speech discrimination.  For the 
left ear, the average puretone decibel loss of 105+ is in the 
range of 98+ average pure tone decibel loss, and the speech 
discrimination score of the left ear could not be evaluated 
due to the severity of the hearing loss discrimination, thus, 
a numerical designation of XI is assigned.  Applying the 
results to TABLE VI, entering the numeral designations of I 
for the right ear and XI for the left ear to TABLE VII yields 
a disability rating of 10 percent under Diagnostic Code 6100.

Although an exceptional pattern of hearing impairment for the 
left ear is shown, that is, puretone thresholds of 55 or 
greater in the tested frequencies, the numerical designation 
of XI is the maximum designation for hearing loss based on 
puretone thresholds and speech discrimination or solely on 
puretone thresholds under 38 C.F.R. § 4.86(a).



March 2005 VA Examination

At the March 2005 examination, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 25, 20, 35, and 45, 
respectively; and in the LEFT ear 105+ at all frequencies 
respectively.  The puretone threshold average in the right 
ear was 31 and the average in the left ear was 105+.  Speech 
discrimination in the right ear was 94 percent and the left 
ear could not be evaluated.  

Applying the results to TABLE VI, the findings of the VA 
examinations yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 31 is in the 
range of between 0 to 41 average pure tone decibel loss, and 
the speech discrimination score of 94 percent is in the range 
of between 92 and 100 percent speech discrimination.  For the 
left ear, the average puretone decibel loss of 105+ is in the 
range of 98+ average pure tone decibel loss, and the speech 
discrimination score of the left ear could not be evaluated, 
thus, a numerical designation of XI is assigned.  Applying 
the results to TABLE VI, entering the numeral designations of 
I for the right ear and XI for the left ear to TABLE VII 
yields a disability rating of 10 percent under Diagnostic 
Code 6100.

Although an exceptional pattern of hearing impairment for the 
left ear is shown, that is, puretone thresholds of 55 or 
greater in the tested frequencies, the numerical designation 
of XI is the maximum designation for hearing loss based on 
puretone thresholds and speech discrimination or solely on 
puretone thresholds under 38 C.F.R. § 4.86(a).

March 2007 VA Examination

At the March 2007 examination, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 25, 20, 40, and 45, 
respectively; and in the LEFT ear 105+ at all frequencies 
respectively.  The puretone threshold average in the right 
ear was 32.5 and the average in the left ear was 105+.  
Speech discrimination in the right ear was 88 percent and the 
left ear could not be evaluated.  

Applying the results to TABLE VI, the findings of the VA 
examinations yield a numerical designation of II for the 
right ear as the average puretone decibel loss of 32.5 is in 
the range of between 0 to 41 average pure tone decibel loss, 
and the speech discrimination score of 88 percent is in the 
range of between 84 and 90 percent speech discrimination.  
For the left ear, the average puretone decibel loss of 105+ 
is in the range of 98+ average pure tone decibel loss, and 
the speech discrimination score of the left ear could not be 
evaluated, thus, a numerical designation of XI is assigned.  
Applying the results to TABLE VI, entering the numeral 
designations of II for the right ear and XI for the left ear 
to TABLE VII yields a disability rating of 10 percent under 
Diagnostic Code 6100.

As the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels 
or more on the left ear, an exceptional pattern of hearing 
impairment is shown under 38 C.F.R. § 4.86(a).  Applying the 
pure tone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 Hertz of 55 decibels or more to 
Table VIA produces a numerical designation for the left ear 
of XI.  Accordingly, the use of Table VIA does not result in 
a higher rating at any time throughout the appeal period.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Although an exceptional pattern of hearing impairment for the 
left ear is shown, that is, puretone thresholds of 55 or 
greater in the tested frequencies, the numerical designation 
of XI is the maximum designation for hearing loss based on 
puretone thresholds and speech discrimination or solely on 
puretone thresholds under 38 C.F.R. § 4.86(a).

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

                                                                     
(The ORDER follows on the next page.).





ORDER

Service connection for post-traumatic stress disorder is 
denied.

An initial rating higher than 10 percent for bilateral 
hearing loss is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


